     Case 2:16-cv-00886-JAM-EFB Document 58 Filed 03/16/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    THURMAN LEROY SPENCER,                             No. 2:16-cv-886-JAM-EFB P
11                        Plaintiff,
12            v.                                         ORDER
13    TIMOTHY VIRGA, et al.,
14                        Defendants.
15

16          This civil rights action was closed on April 17, 2019 and judgment was duly entered.

17   ECF Nos. 55, 56. On March 8, 2021, plaintiff filed a letter stating that he “is not able to present

18   his case in court [and] will need to continue his case after he is released from prison!” ECF No.

19   57. The court takes no action on plaintiff’s filing as this case is closed. Plaintiff is hereby

20   informed that the court will not respond to future filings in this action that are not authorized by

21   the Federal Rules of Civil Procedure or the Federal Rules of Appellate Procedure. The Clerk of

22   the Court shall terminate ECF No. 57.

23          So ordered.

24   Dated: March 16, 2021.

25

26

27

28
